Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10593285. Although the claims at issue are not identical, they are not patentably distinct from each other because the species covers the genus. 

17669393
10593285
1. A method of handling signal transmission applicable to a display system, the method comprising: transmitting a reset signal embedded in a first data signal to each of at least one source driver via a first data channel; generating a first control signal for setting the at least one source driver; transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the reset signal for setting each of the at least one source driver is transmitted via the first data channel; and transmitting display data to each of the at least one source driver via one or more data channels after the reset signal and the first control signal are transmitted.
1. A method of handling signal transmission applicable to a timing controller of a display system, the timing controller couplable to at least one source driver of the display system via a plurality of mini low voltage differential signaling (mini-LVDS) channels, the method comprising: transmitting a reset signal to each of the at least one source driver via a first mini-LVDS channel among the plurality of mini-LVDS channels; generating a first control signal for setting the at least one source driver; and transmitting the first control signal to each of the at least one source driver via a second mini-LVDS channel among the plurality of mini-LVDS channels when the reset signal is transmitted via the first mini-LVDS channel; wherein the reset signal is embedded in a data signal transmitted on one of one or more data channels among the plurality of mini-LVDS channels, and the first control signal is embedded in another data signal transmitted on another one of the one or more data channels among the plurality of mini-LVDS channels.
3. The method of claim 1, further comprising: transmitting display data to each of the at least one source driver via one or more data channels among the plurality of mini-LVDS channels after the reset signal and the first control signal are transmitted.
3. A timing controller applicable to a display system, comprising: a first transmission circuit, configured to transmit a reset signal embedded in a first data signal to each of at least one source driver via a first data channel; a control signal generator, configured to generate a first control signal for setting the at least one source driver; a second transmission circuit, coupled to the control signal generator, and configured to transmit the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first transmission circuit transmits the reset signal for setting each of the at least one source driver via the first data channel; and a display data generator, for generating display data to be displayed in the display system; wherein the first transmission circuit and the second transmission circuit are further configured to transmit the display data to each of the at least one source driver via one or more data channels after the first transmission circuit transmits the reset signal and the second transmission circuit transmits the first control signal.
10. A timing controller applicable to a display system, couplable to at least one source driver of the display system via a plurality of mini low voltage differential signaling (mini-LVDS) channels, comprising: a first mini-LVDS transmitter, for transmitting a reset signal to each of the at least one source driver via a first mini-LVDS channel among the plurality of mini-LVDS channels; a control signal generator, for generating a first control signal for setting the at least one source driver; and a second mini-LVDS transmitter, coupled to the control signal generator, for transmitting the first control signal to each of the at least one source driver via a second mini-LVDS channel among the plurality of mini-LVDS channels when the first mini-LVDS transmitter transmits the reset signal via the first mini-LVDS channel; wherein the reset signal is embedded in a data signal transmitted on one of one or more data channels among the plurality of mini-LVDS channels, and the first control signal is embedded in another data signal transmitted on another one of the one or more data channels among the plurality of mini-LVDS channels
12. The timing controller of claim 10, further comprising: a display data generator, for generating display data to be displayed in the display system; wherein the first mini-LVDS transmitter and the second mini-LVDS transmitter further transmit the display data to each of the at least one source driver via one or more data channels among the plurality of mini-LVDS channels after the first mini-LVDS transmitter transmits the reset signal and the second mini-LVDS transmitter transmits the first control signal.
5. A source driver applicable to a display system, comprising: a first receiving circuit, configured to receive a reset signal embedded in a first data signal from a timing controller via a first data channel; a second receiving circuit, configured to receive a first control signal embedded in a second data signal for setting the source driver from the timing controller via a second data channel when the first receiving circuit receives the reset signal for setting the source driver via the first data channel; a control signal receiver, coupled to the second receiving circuit, and configured to receive the first control signal from the second receiving circuit; and a display data processor, for processing display data to be displayed in the display system; wherein the first receiving circuit and the second receiving circuit are further configured to receive the display data from the timing controller via one or more data channels after the first receiving circuit receives the reset signal and the second receiving circuit receives the first control signal.
19. A source driver applicable to a display system, couplable to a timing controller of the display system via a plurality of mini low voltage differential signaling (mini-LVDS) channels, comprising: a first mini-LVDS receiver, for receiving a reset signal from the timing controller via a first mini-LVDS channel among the plurality of mini-LVDS channels; a second mini-LVDS receiver, for receiving a first control signal for setting the source driver from the timing controller via a second mini-LVDS channel among the plurality of mini-LVDS channels when the first mini-LVDS receiver receives the reset signal via the first mini-LVDS channel; and a control signal receiver, coupled to the second mini-LVDS receiver, for receiving the first control signal from the second mini-LVDS receiver; wherein the reset signal is embedded in a data signal transmitted on one of one or more data channels among the plurality of mini-LVDS channels, and the first control signal is embedded in another data signal transmitted on another one of the one or more data channels among the plurality of mini-LVDS channels.
21. The source driver of claim 19, further comprising: a display data processor, for processing display data to be displayed in the display system; wherein the first mini-LVDS receiver and the second mini-LVDS receiver further receive the display data from the timing controller via one or more data channels among the plurality of mini-LVDS channels after the first mini-LVDS receiver receives the reset signal and the second mini-LVDS receiver receives the first control signal.
7. A method of handling signal transmission applicable to a display system, the method comprising: transmitting a reset signal embedded in a first data signal to each of at least one source driver via a first data channel; generating a first control signal for setting the at least one source driver; transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the reset signal for setting each of the at least one source driver is transmitted via the first data channel; and transmitting a second control signal to each of the at least one source driver via a third data channel when the reset signal is transmitted via the first data channel.
Claims 19/25 and 19. A source driver applicable to a display system, couplable to a timing controller of the display system via a plurality of mini low voltage differential signaling (mini-LVDS) channels, comprising: a first mini-LVDS receiver, for receiving a reset signal from the timing controller via a first mini-LVDS channel among the plurality of mini-LVDS channels; a second mini-LVDS receiver, for receiving a first control signal for setting the source driver from the timing controller via a second mini-LVDS channel among the plurality of mini-LVDS channels when the first mini-LVDS receiver receives the reset signal via the first mini-LVDS channel; and a control signal receiver, coupled to the second mini-LVDS receiver, for receiving the first control signal from the second mini-LVDS receiver; wherein the reset signal is embedded in a data signal transmitted on one of one or more data channels among the plurality of mini-LVDS channels, and the first control signal is embedded in another data signal transmitted on another one of the one or more data channels among the plurality of mini-LVDS channels.
9. A timing controller applicable to a display system, comprising: a first transmission circuit, configured to transmit a reset signal embedded in a first data signal to each of at least one source driver via a first data channel; a control signal generator, configured to generate a first control signal for setting the at least one source driver; and a second transmission circuit, coupled to the control signal generator, configured to transmit the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first transmission circuit transmits the reset signal for setting each of the at least one source driver via the first data channel, and configured to transmit a second control signal to each of the at least one source driver via a third data channel when the reset signal is transmitted via the first data channel.
Claims 19/25 and 219. A source driver applicable to a display system, couplable to a timing controller of the display system via a plurality of mini low voltage differential signaling (mini-LVDS) channels, comprising: a first mini-LVDS receiver, for receiving a reset signal from the timing controller via a first mini-LVDS channel among the plurality of mini-LVDS channels; a second mini-LVDS receiver, for receiving a first control signal for setting the source driver from the timing controller via a second mini-LVDS channel among the plurality of mini-LVDS channels when the first mini-LVDS receiver receives the reset signal via the first mini-LVDS channel; and a control signal receiver, coupled to the second mini-LVDS receiver, for receiving the first control signal from the second mini-LVDS receiver; wherein the reset signal is embedded in a data signal transmitted on one of one or more data channels among the plurality of mini-LVDS channels, and the first control signal is embedded in another data signal transmitted on another one of the one or more data channels among the plurality of mini-LVDS channels.
11. A source driver applicable to a display system, comprising: a first receiving circuit, configured to receive a reset signal embedded in a first data signal from a timing controller via a first data channel; a second receiving circuit, configured to receive a first control signal embedded in a second data signal for setting the source driver from the timing controller via a second data channel when the first receiving circuit receives the reset signal for setting the source driver via the first data channel, and configured to receive a second control signal from the timing controller via a third data channel when the reset signal is received via the first data channel; and a control signal receiver, coupled to the second receiving circuit, and configured to receive the first control signal from the second receiving circuit.
Claims 19/25 and 30. A source driver applicable to a display system, couplable to a timing controller of the display system via a plurality of mini low voltage differential signaling (mini-LVDS) channels, comprising: a first mini-LVDS receiver, for receiving a reset signal from the timing controller via a first data channel among the plurality of mini-LVDS channels; a second mini-LVDS receiver, for receiving a first control signal for setting the source driver from the timing controller via a second data channel among the plurality of mini-LVDS channels when the first mini-LVDS receiver receives the reset signal via the first data channel; and a control signal receiver, coupled to the second mini-LVDS receiver, for receiving the first control signal from the second mini-LVDS receiver.
2. The method of claim 1, further comprising configuring each of the at least one source driver to use the reset signal to determine a time of receiving the display data.
4. The timing controller of claim 3, wherein the reset signal is used by each of the at least one source driver to determine a time of receiving the display data.
6. The source driver of claim 5, wherein the reset signal is used by the source driver to determine a time of receiving the display data.
8. The method of claim 7, further comprising using each of the first control signal and the second control signal to control each of the at least one source driver to perform a respective parameter setting for one or more operating parameters.
10. The timing controller of claim 9, wherein each of the first control signal and the second control signal controls each of the at least one source driver to perform a respective parameter setting for one or more operating parameters.
12. The source driver of claim 11, wherein each of the first control signal and the second control signal controls the source driver to perform a respective parameter setting for one or more operating parameters.
4. The method of claim 3, wherein the reset signal is used by each of the at least one source driver to determine a time of receiving the display data.
13. The timing controller of claim 12, wherein the reset signal is used by each of the at least one source driver to determine a time of receiving the display data.
22. The source driver of claim 21, wherein the reset signal is used by the source driver to determine a time of receiving the display data.
26. The source driver of claim 25, wherein each of the first control signal and the second control signal controls the source driver to perform a respective parameter setting for one or more operating parameters.

26. The source driver of claim 25, wherein each of the first control signal and the second control signal controls the source driver to perform a respective parameter setting for one or more operating parameters.

26. The source driver of claim 25, wherein each of the first control signal and the second control signal controls the source driver to perform a respective parameter setting for one or more operating parameters.


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,302,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the species covers the genus. 

17669393
11302279
1. A method of handling signal transmission applicable to a display system, the method comprising: transmitting a reset signal embedded in a first data signal to each of at least one source driver via a first data channel; generating a first control signal for setting the at least one source driver; transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the reset signal for setting each of the at least one source driver is transmitted via the first data channel; and transmitting display data to each of the at least one source driver via one or more data channels after the reset signal and the first control signal are transmitted.
1. A method of handling signal transmission applicable to a display system, the method comprising: transmitting a reset signal embedded in a first data signal to each of at least one source driver via a first data channel during a first period; generating a first control signal for setting the at least one source driver; and transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel during a second period when the reset signal for setting each of the at least one source driver is transmitted via the first data channel; wherein the second period is at least partially overlapped with the first period.
4. (original): The method of claim 1, further comprising: transmitting display data to each of the at least one source driver via one or more data channels after the reset signal and the first control signal are transmitted.

3. A timing controller applicable to a display system, comprising: a first transmission circuit, configured to transmit a reset signal embedded in a first data signal to each of at least one source driver via a first data channel; a control signal generator, configured to generate a first control signal for setting the at least one source driver; a second transmission circuit, coupled to the control signal generator, and configured to transmit the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first transmission circuit transmits the reset signal for setting each of the at least one source driver via the first data channel; and a display data generator, for generating display data to be displayed in the display system; wherein the first transmission circuit and the second transmission circuit are further configured to transmit the display data to each of the at least one source driver via one or more data channels after the first transmission circuit transmits the reset signal and the second transmission circuit transmits the first control signal.
10. A timing controller applicable to a display system, comprising: a first transmission circuit, configured to transmit a reset signal embedded in a first data signal to each of at least one source driver via a first data channel during a first period; a control signal generator, configured to generate a first control signal for setting the at least one source driver; and a second transmission circuit, coupled to the control signal generator, and configured to transmit the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel during a second period when the first transmission circuit transmits the reset signal for setting each of the at least one source driver via the first data channel; wherein the second period is at least partially overlapped with the first period
12. The timing controller of claim 10, further comprising: a display data generator, for generating display data to be displayed in the display system; wherein the first transmission circuit and the second transmission circuit are further configured to transmit the display data to each of the at least one source driver via one or more data channels after the first transmission circuit transmits the reset signal and the second transmission circuit transmits the first control signal.
5. A source driver applicable to a display system, comprising: a first receiving circuit, configured to receive a reset signal embedded in a first data signal from a timing controller via a first data channel; a second receiving circuit, configured to receive a first control signal embedded in a second data signal for setting the source driver from the timing controller via a second data channel when the first receiving circuit receives the reset signal for setting the source driver via the first data channel; a control signal receiver, coupled to the second receiving circuit, and configured to receive the first control signal from the second receiving circuit; and a display data processor, for processing display data to be displayed in the display system; wherein the first receiving circuit and the second receiving circuit are further configured to receive the display data from the timing controller via one or more data channels after the first receiving circuit receives the reset signal and the second receiving circuit receives the first control signal.
19. A source driver applicable to a display system, comprising: a first receiving circuit, configured to receive a reset signal embedded in a first data signal from a timing controller via a first data channel during a first period; a second receiving circuit, configured to receive a first control signal embedded in a second data signal for setting the source driver from the timing controller via a second data channel during a second period when the first receiving circuit receives the reset signal for setting the source driver via the first data channel; and a control signal receiver, coupled to the second receiving circuit, and configured to receive the first control signal from the second receiving circuit; wherein the second period is at least partially overlapped with the first period. 21. The source driver of claim 19, further comprising: a display data processor, for processing display data to be displayed in the display system; wherein the first receiving circuit and the second receiving circuit are further configured to receive the display data from the timing controller via one or more data channels after the first receiving circuit receives the reset signal and the second receiving circuit receives the first control signal.
7. A method of handling signal transmission applicable to a display system, the method comprising: transmitting a reset signal embedded in a first data signal to each of at least one source driver via a first data channel; generating a first control signal for setting the at least one source driver; transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the reset signal for setting each of the at least one source driver is transmitted via the first data channel; and transmitting a second control signal to each of the at least one source driver via a third data channel when the reset signal is transmitted via the first data channel.
19. A source driver applicable to a display system, comprising: a first receiving circuit, configured to receive a reset signal embedded in a first data signal from a timing controller via a first data channel during a first period; a second receiving circuit, configured to receive a first control signal embedded in a second data signal for setting the source driver from the timing controller via a second data channel during a second period when the first receiving circuit receives the reset signal for setting the source driver via the first data channel; and a control signal receiver, coupled to the second receiving circuit, and configured to receive the first control signal from the second receiving circuit; wherein the second period is at least partially overlapped with the first period. 21. The source driver of claim 19, further comprising: a display data processor, for processing display data to be displayed in the display system; wherein the first receiving circuit and the second receiving circuit are further configured to receive the display data from the timing controller via one or more data channels after the first receiving circuit receives the reset signal and the second receiving circuit receives the first control signal.
9. A timing controller applicable to a display system, comprising: a first transmission circuit, configured to transmit a reset signal embedded in a first data signal to each of at least one source driver via a first data channel; a control signal generator, configured to generate a first control signal for setting the at least one source driver; and a second transmission circuit, coupled to the control signal generator, configured to transmit the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first transmission circuit transmits the reset signal for setting each of the at least one source driver via the first data channel, and configured to transmit a second control signal to each of the at least one source driver via a third data channel when the reset signal is transmitted via the first data channel.
19. A source driver applicable to a display system, comprising: a first receiving circuit, configured to receive a reset signal embedded in a first data signal from a timing controller via a first data channel during a first period; a second receiving circuit, configured to receive a first control signal embedded in a second data signal for setting the source driver from the timing controller via a second data channel during a second period when the first receiving circuit receives the reset signal for setting the source driver via the first data channel; and a control signal receiver, coupled to the second receiving circuit, and configured to receive the first control signal from the second receiving circuit; wherein the second period is at least partially overlapped with the first period. 21. The source driver of claim 19, further comprising: a display data processor, for processing display data to be displayed in the display system; wherein the first receiving circuit and the second receiving circuit are further configured to receive the display data from the timing controller via one or more data channels after the first receiving circuit receives the reset signal and the second receiving circuit receives the first control signal.
11. A source driver applicable to a display system, comprising: a first receiving circuit, configured to receive a reset signal embedded in a first data signal from a timing controller via a first data channel; a second receiving circuit, configured to receive a first control signal embedded in a second data signal for setting the source driver from the timing controller via a second data channel when the first receiving circuit receives the reset signal for setting the source driver via the first data channel, and configured to receive a second control signal from the timing controller via a third data channel when the reset signal is received via the first data channel; and a control signal receiver, coupled to the second receiving circuit, and configured to receive the first control signal from the second receiving circuit.
19. A source driver applicable to a display system, comprising: a first receiving circuit, configured to receive a reset signal embedded in a first data signal from a timing controller via a first data channel during a first period; a second receiving circuit, configured to receive a first control signal embedded in a second data signal for setting the source driver from the timing controller via a second data channel during a second period when the first receiving circuit receives the reset signal for setting the source driver via the first data channel; and a control signal receiver, coupled to the second receiving circuit, and configured to receive the first control signal from the second receiving circuit; wherein the second period is at least partially overlapped with the first period. 21. The source driver of claim 19, further comprising: a display data processor, for processing display data to be displayed in the display system; wherein the first receiving circuit and the second receiving circuit are further configured to receive the display data from the timing controller via one or more data channels after the first receiving circuit receives the reset signal and the second receiving circuit receives the first control signal.
2. The method of claim 1, further comprising configuring each of the at least one source driver to use the reset signal to determine a time of receiving the display data.
4. The timing controller of claim 3, wherein the reset signal is used by each of the at least one source driver to determine a time of receiving the display data.
6. The source driver of claim 5, wherein the reset signal is used by the source driver to determine a time of receiving the display data.
8. The method of claim 7, further comprising using each of the first control signal and the second control signal to control each of the at least one source driver to perform a respective parameter setting for one or more operating parameters.
10. The timing controller of claim 9, wherein each of the first control signal and the second control signal controls each of the at least one source driver to perform a respective parameter setting for one or more operating parameters.
12. The source driver of claim 11, wherein each of the first control signal and the second control signal controls the source driver to perform a respective parameter setting for one or more operating parameters.
5. (original): The method of claim 4, further comprising configuring each of the at least one source driver to use the reset signal to determine a time of receiving the display data.
13. The timing controller of claim 12, wherein the reset signal is used by each of the at least one source driver to determine a time of receiving the display data.
22. The source driver of claim 21, wherein the reset signal is used by the source driver to determine a time of receiving the display data.
26. The source driver of claim 25, wherein each of the first control signal and the second control signal controls the source driver to perform a respective parameter setting for one or more operating parameters.

26. The source driver of claim 25, wherein each of the first control signal and the second control signal controls the source driver to perform a respective parameter setting for one or more operating parameters.

26. The source driver of claim 25, wherein each of the first control signal and the second control signal controls the source driver to perform a respective parameter setting for one or more operating parameters.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694